Appeal by the defendant from a judgment of the County Court, Nassau County (Belfi, J.), rendered January 13, 2004, as amended May 24, 2004, convicting him of criminal sale of a controlled substance in the third degree, resisting arrest, and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
Contrary to the defendant’s contention, defense counsel did not take a position adverse to his interests (see People v Caple, 279 AD2d 635, 636 [2001]).
Moreover, the waiver of the defendant’s right to appeal was knowingly, intelligently, and voluntarily made (see People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Seaberg, 74 NY2d 1, 11 [1989]; People v Harris, 61 NY2d 9, 17 [1983]). Rivera, J.P., Krausman, Goldstein and Lunn, JJ., concur.